MILLS, Judge.
The employer/carrier appeals the deputy commissioner’s order granting temporary total disability (TTD) and permanent partial disability (PPD) benefits. We affirm.
The deputy commissioner did not err in awarding TTD benefits from 1 June 1977 through 29 December 1980. There was competent substantial evidence upon which such an award could have been based.
Neither did the deputy commissioner err in finding that Thronson had sustained a 60% permanent partial disability of the body as a whole due to a loss of wage-earning capacity. A sufficient finding of physical impairment was made before assessing this disability rating.
Finally, there was competent substantial evidence to support the deputy commission*247er’s finding of an adequate, good faith work search.
AFFIRMED.
JOANOS and THOMPSON, JJ., concur.